      Case 2:19-cv-00091-KJM-AC Document 17 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN ROGER CENTER,                              No. 2:19-cv-0091 AC P
12                           Plaintiff,
13            v.                                        ORDER and
14    D’AGOSTINI, et al.,                               FINDINGS AND RECOMMENDATIONS
15                           Defendants.
16

17          By order issued January 23, 2020, this court instructed plaintiff to complete and return to

18   the court, within thirty days, the USM-285 forms necessary to effect service on defendants. See

19   ECF No. 16. That thirty-day period has since passed, and plaintiff has not responded in any way

20   to the court’s order.

21          It appears from the record that on February 20, 2020, plaintiff’s copy of the order was

22   returned. However, plaintiff was properly served. It is the plaintiff’s responsibility to keep the

23   court apprised of his current address at all times. Pursuant to Local Rule 182(f), service of

24   documents at the record address of the party is fully effective.

25          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

26   District Court Judge to this action.

27   ////

28   ////
                                                        1
     Case 2:19-cv-00091-KJM-AC Document 17 Filed 04/30/20 Page 2 of 2

 1          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See
 2   Local Rule 110; Fed. R. Civ. P. 41(b).
 3          These findings and recommendations will be submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 5   after being served with these findings and recommendations, plaintiff may file written objections
 6   with the court. The document should be captioned “Objections to Findings and
 7   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
 8   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th
 9   Cir. 1991).
10   DATED: April 30, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
